PER CURIAM.
The application for a mandamus and certiorari to the judge of the Western district of Louisiana-to allow an appeal on the part of and in behalf of the state of Louisiana from a decree rendered" in the District Court of said district in the case entitled “Board of Levee Commissioners of the Tensas Basin Levee District v. Tensas Delta Land Company, Limited,” is denied.
[1] 1. Under the decision of the Supreme Court of the state of Louisiana, reported in State v. Tensas Delta Land Co., Ltd., 126 La. 59, 52 South. 216, the Supreme Court of the state on full consideration decided that the state was without real or beneficial interest in the lands in controversy, and this decision is controlling in this court.
[2] 2. “One who is not a party to a record and judgment is not entitled to an appeal therefrom. Bayard v. Lombard, 9 Flow. 530 [13 L. Ed. 245] ; Indiana R. Co. v. Liverpool, London & Globe Ins. Co., 109 U. S. 168 [3 Sup. Ct. 108, 27 L. Ed. 895] ; Ex Parte Cockcroft, 104 U. S. 578 [26 L. Ed. 856].” In the Matter of Leaf Tobacco Board of Trade of the City of New York, Petitioner, 222 U. S. 578, 581, 32 Sup. Ct. 833 (56 L. Ed. 323).
Rule discharged.